     Case 2:20-cv-00425-ECM-JTA Document 11 Filed 08/24/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

BRANDON KYLE JOHNSON, et al.,                  )
                                               )
      Plaintiffs,                              )
                                               )
      v.                                       ) CIVIL ACT. NO. 2:20-cv-425-ECM
                                               )               (WO)
ROBIN SULLIVAN, et al.,                        )
                                               )
      Defendants.                              )

                               OPINION and ORDER

       On July 14, 2020, the Magistrate Judge entered a Recommendation (doc. 9) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice prior to service under 28 U.S.C. §

1915(e)(2)(B)(i) and (ii).

      A separate Final Judgment will be entered.

      Done this 24th day of August, 2020.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
